Citation Nr: 0835462	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 14, 
1998, for the award of service connection for post traumatic 
stress disorder (PTSD).

(The veteran's motion of whether the January 30, 1996, Board 
of Veterans' Appeals (Board) decision denying service 
connection for post-traumatic stress disorder (PTSD) should 
be revised or reversed on the basis of clear and unmistakable 
error (CUE) is the subject of a separate decision by the 
Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Thereafter, the veteran's claims folders 
were transferred to the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A January 1996 Board decision denied service connection 
for PTSD; the veteran's motion for reconsideration of the 
Board's decision was denied in October 1996.

3.  The veteran filed an application to reopen his previously 
denied claim of service connection for PTSD on March 29, 
1996.

4.  In an April 1996 letter, the RO advised the veteran that 
his claim would not be reopened and provided him with a copy 
of his appellate rights.

5.  The RO received the veteran's notice of disagreement with 
the April 1996 determination in May 1996; the RO did not 
issue a statement of the case regarding this claim and the 
claim remained pending.

6.  At no time during the pendency of the appeal of the April 
1996 denial of service connection for PTSD was the appeal 
withdrawn.




CONCLUSION OF LAW

An effective date of March 29, 1996, for the award of service 
connection for PTSD is warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(r) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

As the rating decision on appeal granted service connection 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  The veteran 
exercised his right to appeal the effective date assigned in 
that decision, and the May 2005 statement of the case (SOC) 
properly provided notice on the downstream issue of the 
effective date of an award.  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.  Moreover, given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the applicable notification 
and assistance duties, would not be justified.

Analysis

The veteran asserts that he is entitled to an effective date 
earlier than December 14, 1998, for an award of service 
connection for PTSD.  He claims that his effective date 
should be sometime in 1991, as this is the date he originally 
applied for service connection for PTSD.  He and his 
representative contend that a January 1996 Board decision 
erred in not finding sufficient evidence of record to 
substantiate his alleged stressors.  (These arguments are 
addressed in a separate decision on a motion for revision or 
reversal of the January 1996 Board decision on the basis of 
CUE.)

As indicated above, the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the Board in January 1996.  His motion for reconsideration of 
the decision was denied by the Board in October 1996 and the 
veteran did not appeal the decision.  In a separate decision 
issued simultaneously with this one, the veteran's motion for 
reversal or revision of the January 1996 Board decision on 
the basis of clear and unmistakable error (CUE) has been 
denied.  As no exception to finality applies, the decision is 
final based on the evidence of record.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. 
§ 20.1105 (pertaining to claims filed after final appellate 
decisions).

The law governing effective dates provides that, except as 
otherwise provided, "the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The applicable VA regulation 
governing effective dates for reopened claims after final 
adjudication provides that the effective date shall be the 
"[d]ate of receipt of claim, or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(r).

In March 1996, the RO received a statement from the veteran 
seeking to reopen his claim for service connection for PTSD 
which was accompanied by certain documents.  In April 1996, 
the RO wrote the veteran a letter informing him that it 
reviewed the documents he had submitted with his request to 
reopen his claim and found that they were "duplicates" of 
documents already in his claims folder and that, since he had 
not submitted any new and material evidence, the RO could not 
reopen his claim.  The RO also informed him that, if he 
wished to appeal the Board's January 1996 decision, he should 
refer to the appeals notice that was sent to him with that 
decision.  Finally, the RO enclosed VA Form 4107, Notice of 
Procedural and Appellate Rights, notifying him of his appeal 
rights regarding the decision not to reopen his claim.

In May 1996, the RO received from the veteran a notice of 
disagreement with its April 1996 letter refusing to reopen 
his claim for service connection for PTSD.  The RO did not 
respond to this notice of disagreement by providing a 
statement of the case on the issue of whether new and 
material evidence had been received to reopen the claim for 
service connection for PTSD.  Although the it did not respond 
to the veteran's May 1996 notice of disagreement, the RO did 
construe the many statements and documents and the many 
copies of statements and documents which it received from the 
veteran in May, June, and July 1996, as additional attempts 
by the veteran to reopen his claim for service connection for 
PTSD.

In a January 1997 rating decision, the RO denied the claim 
for service connection for PTSD on the basis that new and 
material evidence had not been received to reopen that claim.  
The veteran was informed of that decision that same month.  
In January 1998, the RO again denied the claim for service 
connection for PTSD on the basis that new and material 
evidence had not been received to reopen that claim, and the 
RO notified the veteran of this decision that same month.  

In December 1998 and March 1999, the RO received additional 
statements and documents from the veteran.  In April 1999, 
the RO again denied the petition to reopen the claim for 
service connection for PTSD on the basis that new and 
material evidence had not been received to reopen that claim.  
The veteran filed a notice of disagreement with that decision 
in June 1999, the RO issued a statement of the case in June 
1999, and the veteran perfected his appeal to the Board by 
submitting a substantive appeal in September 1999.

In an October 2002 decision, the Board reopened the claim for 
service connection for PTSD, and the claim was remanded for 
further development.  The Board had reopened the claim based 
on statements, received by VA in March 1999, from fellow 
service members of the veteran, when it reviewed those 
statements in conjunction with all the other evidence, both 
old and new.  See October 2002 Board decision at 6.  

On remand from the Board, the RO granted service connection 
for PTSD in a February 2005 rating decision, assigning an 
effective date of December 14, 1998, and the veteran appealed 
that effective date to the Board, alleging that it should be 
earlier.  For the following reasons, the Board agrees that an 
earlier effective date is warranted in this case.

Although the veteran filed a motion for reconsideration of 
the Board's January 1996 decision with the Board, that motion 
was denied by the Board in October 1996.  Moreover, the 
veteran did not appeal the January 1996 Board decision to the 
Court.  Accordingly, the Board's January 1996 decision, 
denying service connection for PTSD is final.  38 U.S.C.A. 
§§ 7103(a), 7104(a); 38 C.F.R. § 20.1100.  

The veteran sought to reopen his claim for service connection 
for PTSD in March 1996, and the RO denied his petition to 
reopen in its April 1996 letter.  However, once the veteran 
filed a timely notice of disagreement in May 1996 with the 
April 1996 RO denial, the finality of the April 1996 
determination was abated or suspended until the RO responded, 
as it was then, and is now, required to do by law, by issuing 
a statement of the case on that issue.  38 U.S.C.A. 
§ 7105(d); see Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(where appellant clearly stated disagreement with a November 
1975 rating decision and RO did not furnish a statement of 
the case, rating decision never became final); cf. Sutton v. 
Nicholson, 20 Vet. App. 419, 424-25 (2006) (finding that, 
where the appellant receives notice of a decision and a fair 
opportunity to appeal it, there is no basis to abate the 
finality of the decision).  The effect was that the veteran's 
March 1996 application to reopen his claim for service 
connection for PTSD remained pending.

Despite the fact that his previous claim was still pending, 
the veteran attempted to reopen his claim for PTSD many times 
thereafter, most recently on December 14, 1998.  It was not 
until he appealed the April 1999 rating decision's denial of 
his claim on the basis that he had not submitted new and 
material evidence that he was finally issued a statement of 
the case on that issue in June 1999.  

On March 8, 1999, the RO had received written statements from 
two other veterans corroborating the veteran's alleged 
stressors, and this was the evidence on which the Board 
reopened the claim in October 2002, and the RO, in February 
2005, then found that the evidence in its entirety now formed 
a sufficient basis on which to grant the claim for service 
connection.  The RO then assigned what it and the Board had 
recognized as the date of the veteran's claim to reopen, 
December 14, 1998. 

As noted above, "the effective date of an award based 
on. . . . a claim reopened after final 
adjudication. . . shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore" or, stated another way, the effective 
date shall be the "[d]ate of receipt of claim, or date 
entitlement arose, whichever is later."  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).  See also Nelson v. 
Principi, 18 Vet. App. 407, 409 (2004) (Once reopened, the 
effective date may not be earlier than the date of receipt of 
the application to reopen.); Lapier v. Brown, 5 Vet. App. 
215, 216-217 (1993) (an award granted on a reopened claim may 
not be made effective prior to the date of receipt of the 
reopened claim).  Because the veteran had a "pending" claim 
to reopen since March 29, 1996, the remaining question is 
whether that date should be assigned because, based on 
"facts found", entitlement arose earlier than that date, or 
whether "entitlement arose" on a later date.

Although the date in March 1999 on which the veteran 
submitted the written statements corroborating his stressor 
represented the date that evidence was received on which 
adjudicators determined that his claim could be reopened and 
granted, that date does not necessarily represent the date 
that "entitlement arose" based on "facts found".  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  In McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000), the Court noted, in the 
context of an original claim, that the date the evidence is 
received is irrelevant when considering the effective date of 
an award, but rather the Board must determine the effective 
date based on "facts found."  Although McGrath pertained to 
an original claim rather than one reopened after final 
adjudication, the Board concludes that the holding in McGrath 
extends to reopened claims as well, given that the statutory 
provision for fixing the effective date based on "facts 
found" is the same for both types of claims.  38 U.S.C.A. 
§ 5110(a).

Here, the written statements of the two veterans indicate 
that the veteran was indeed involved in the recovery of the 
bodies of U.S. military personnel aboard a helicopter that 
crashed.  These statements affirmed that his alleged 
stressors actually occurred in service and lent support to 
his own claim of personal involvement.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002); Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  In this regard, the date 
"entitlement arose" based on "facts found" is not the date 
that the RO received the evidence but the date or time period 
to which the evidence refers.  Entitlement to service 
connection for PTSD, in general, requires evidence 
sufficiently credible and probative of three things:  medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, the date or time to which the written lay statements 
referred, at least as to the single material issue of the 
occurrence of the stressor, was to events in service decades 
before the claim to reopen was received in March 1996.

As to the other requirements for entitlement to PTSD, it 
appears in this case that the diagnosis was rendered as early 
as 1991 and that some medical evidence was of record earlier 
than 1996 establishing a link between the symptoms of PTSD 
and stressful events in service.  However, although the date 
"entitlement arose" based on "facts found" (as determined 
by the sufficiency of the evidence) may have preceded the 
date when the veteran filed his claim to reopen, the 
regulations still provide that the effective date of a claim 
to reopen is the date of receipt of claim or date entitlement 
arose, whichever is later.  The effective date cannot be 
earlier than the date of the claim to reopen.  Juarez v. 
Peake, 21 Vet. App. 538 (2008) (citing Bingham v. Nicholson, 
421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 
332, 340 (1995).)

Thus, the Board concludes that in this case the appropriate 
effective date for the award of service connection for PTSD 
is March 29, 1996, the date of the pending application to 
reopen the claim for service connection for PTSD.  In this 
regard, since the January 1996 Board decision constitutes a 
final disallowance, and the date of receipt of the veteran's 
new claim to reopen is later than the date entitlement arose, 
he has been afforded the earliest possible effective date and 
there is no legal basis upon which to establish an earlier 
date under the laws governing effective dates.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r) (2007).  This 
represents the earliest effective date that can be granted 
under the law and the facts in this case.  To this extent, 
the veteran's claim is granted.


ORDER

Entitlement to an effective date of March 29, 1996, for the 
award of service connection for PTSD is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


